Citation Nr: 0910069	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-39 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than April 27, 1999, 
for the award of service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1953 to July 1956 
and from September 1956 to December 1973.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the cause of the 
Veteran's death and assigned an April 27, 1999, effective 
date for the payment of Dependency and Indemnity Compensation 
(DIC) to the appellant.


FINDINGS OF FACT

1.  After the death of the Veteran, who served in the 
Republic of Vietnam, in January 1981 due to lung cancer, the 
appellant's claim for service connection for the cause of his 
death was denied by the Board in February 1982.

2.  A 1994 regulatory amendment included respiratory cancers 
as presumptively service connected when manifested by a 
Vietnam veteran. 

3.  The appellant's April 27, 2000, request to reopen her 
claim for service connection for the cause of the Veteran's 
death was denied by the RO in August 2000, and she did not 
appeal.

4.  When the appellant again requested reopening of her claim 
in January 2006, the RO granted the claim, and found clear 
and unmistakable error (CUE) in its August 2000 denial; the 
RO then granted an effective date from April 27, 1999, one 
year before the date of the April 2000 claim, based upon the 
liberalizing change in the regulation which permitted the 
grant of service connection for the cause of the Veteran's 
death.

5.  The record does not contain an unadjudicated claim for 
service connection for the cause of the Veteran's death prior 
to the appellant's April 27, 2000, claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 27, 
1999, for the cause of the Veteran's death have not been met.  
38 U.S.C.A. §§ 1116, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002 
& Supp. 2008)) are not applicable to this claim on appeal 
because the appeal turns on a question of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in Manning 
that the VCAA can have no effect on appeals that are decided 
on an interpretation of the law as opposed to a determination 
based on fact.  See also Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.



II.  Applicable Law, Factual Background, and Analysis

The assignment of effective dates of awards is governed, in 
general, by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless expressly provided 
otherwise, the effective date of an award or evaluation is 
"fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation states 
that the effective date of award of compensation, in general, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.  Under 38 C.F.R. § 3.400(c)(2), the effective date for 
the cause of a veteran's death is the first day of the month 
in which death occurred if the claim is received within one 
year after the date of death; otherwise, it is the date of 
receipt of the claim.

The regulations regarding diseases associated with exposure 
to certain herbicide agents were amended in 1994 to include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  59 Fed. Reg. 29,724 (June 9, 1994); see 38 C.F.R. 
§§ 3.307(a), 3.309(e) (2008).  Under 38 C.F.R. § 3.114(a)(1), 
where a claim is reviewed on VA's initiative or at the 
claimant's request received within one year from the 
effective date of a liberalizing law, and is then granted, 
entitlement to benefits could begin on the effective date of 
the law.  In addition, if a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a 
claim is reviewed at the request of the claimant more than 
one year after the affective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).


In May 1989, the U.S. District Court for the Northern 
District of California voided all denials of Agent Orange 
claims based on a regulation that had became effective on 
September 25, 1985.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The District Court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid regulations.  Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 
1999) (Nehmer II).  In May 1991, the government and Nehmer 
plaintiffs stipulated that VA would readjudicate any claim 
denials voided by the Nehmer I holding.  Nehmer v. United 
States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal. 
May 17, 1991).  The effective date of any resulting award 
would be based upon the filing date of the original claim, 
for claims originally filed before May 3, 1989 (Stipulation 
1), or on the later of the filing date of the claim or the 
date of disability or death of the veteran, for claims filed 
after May 3, 1989 (Stipulation 2).  See Williams v. Principi, 
15 Vet. App. 189, 195-97 (2001) (en banc) aff'd, 310 F.3d 
1374, 1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, which became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease (to include lung cancer) or his surviving 
spouse.  38 C.F.R. § 3.816(b)(1)(i)(2) (2008).  The 
regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was pending before VA on May 
3, 1989, the effective date of the award will be the later of 
the date such claim was received by VA or the date the 
disability arose.  38 C.F.R. § 3.816(c)(2).  That regulation 
further states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if:  
(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 

covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

In the present case, the Veteran's death certificate shows 
that he died in January 1981 of arteriosclerotic heart 
disease, due to or as a consequence of small cell carcinoma 
of the lung.  His service records show that he served in 
Vietnam during the Vietnam era, and therefore his exposure to 
Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 
2002 & Supp. 2008).  The effective date of the regulation 
establishing service connection for respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) based on 
exposure to Agent Orange was established as June 9, 1994.  59 
Fed. Reg. 29,724; 38 C.F.R. § 3.309(e).

The appellant was denied service connection for the cause of 
the Veteran's death in a February 1982 Board decision.  She 
submitted a request to reopen the previous denial on April 
27, 2000.  The RO denied reopening in an August 2000 rating 
decision, which the appellant did not appeal.  In January 
2006, the appellant submitted another request to reopen the 
previous denial.  The RO issued a March 2006 rating decision 
in which it found that the August 2000 rating decision 
denying service connection for the cause of the Veteran's 
death had been a result of CUE, because the regulation 
providing presumptive service connection for respiratory 
cancers in Vietnam veterans had been added at the time of the 
appellant's 2000 claim.  The RO then granted service 
connection for the cause of the Veteran's death as of April 
27, 1999, one year before her April 27, 2000, request to 
reopen her claim.


The Board finds that the appellant is not entitled to an 
effective date earlier than April 27, 1999, for her receipt 
of DIC for the cause of the Veteran's death.  She is not 
considered a "Nehmer class member" for VA purposes because 
she did not have a claim pending before VA on May 3, 1989, 
nor was her claim denied between May 3, 1989, and June 9, 
1994.  Thus, the effective date for her claim is determined 
by 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400(c)(2), the 
effective date for DIC based upon a veteran's service-
connected death is the first day of the month in which death 
occurred if the claim is received within one year after the 
date of death; otherwise, it is the date of receipt of the 
claim.  Since the appellant's current claim was not submitted 
within one year after the Veteran's death, the effective date 
for the cause of the Veteran's death under that regulation 
would be the date of her claim, April 27, 2000.

However, as discussed above, the regulations regarding 
presumptive service connection based on Agent Orange were 
amended on June 9, 1994, to include respiratory cancers and, 
since the present claim was submitted more than one year 
after the effective date of the liberalizing law, benefits 
may be authorized for one year prior to the date of the 
claim.  38 C.F.R. § 3.114(a)(3).  The correct effective date 
for the grant of service connection for the cause of the 
Veteran's death is therefore April 27, 1999, which is one 
year prior to the date of the claim.  See, e.g., McCay v. 
Brown, 9 Vet. App. 183 (1996).

We understand the frustration of the appellant at the fact 
that the law governing Agent Orange claims was amended after 
the Veteran's death (and after her original claim was denied) 
and that she was apparently unaware of that change until 
years later.  Unfortunately, there is no statutory or 
regulatory provision that would allow for an effective date 
earlier than April 27, 1999, the date assigned by the RO.  
Thus, although the Board is sympathetic with the appellant's 
loss of her husband, her claim for an effective date earlier 
than April 29, 1999, for the grant of service connection for 
the cause of the Veteran's death must be denied as a matter 
of law.


ORDER

An effective date earlier than April 27, 1999, for the award 
of service connection for the cause of the Veteran's death is 
denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


